   Case 19-61608-grs      Doc 839  Filed 07/29/20 Entered 07/30/20 06:39:09           Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                             THE HONORABLE Gregory R. Schaaf




     IN RE:                                                          CASE NUMBER 19-61608
       Americore Holdings, LLC


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 07/29/2020                                                              TIME: 09:00

     ISSUE:
      647 06/15/2020       Motion to (1) Conditionally Approve Disclosure Statement and (2)
                           Combine Final Hearing on Approval of Disclosure Statement with
                           Hearing on Confirmation of the Plan, filed by Third Friday Total
                           Return Fund, LP (RE: related document(s)639 Chapter 11 Plan filed by
                           Creditor Third Friday Total Return Fund, LP, 640 Disclosure Statement
                           filed by Creditor Third Friday Total Return Fund, LP). (Shraiberg,
                           Bradley)

     DISPOSITION:
      Sub




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory R. Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Wednesday, July 29, 2020
                                                   (rah)
